68 F.3d 474
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jay Dee LEACH, Jr., Plaintiff-Appellant,v.UNITED ASSOCIATION OF PLUMBERS, LOCAL 107;  James E. Cain;Frank Pfeiffer, Sr.;  Raymond Mayfield;  Thomas Haynes;Donald Westfall;  Tyrone Walker;  Frank Pfeiffer, Jr.;Walter Heibert;  Norman Landers;  Ronnie Maddox;  JamesYates;  Ronnie Gaddy;  Jerry Nanny;  Louisville PlumbersJoint Apprenticeship Committee;  Plumbers Local 107Educational & Training Fund, Defendants-Appellees.
No. 95-5032.
United States Court of Appeals, Sixth Circuit.
Sept. 22, 1995.

1
Before:  NORRIS and SUHRHEINRICH, Circuit Judges, and FORESTER, District Judge.*

ORDER

2
Jay Dee Leach, Jr., appeals a district court judgment in favor of the defendants in Leach's employment discrimination action.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Leach sued the United Association of Plumbers, Local 107, the Louisville Joint Apprenticeship Committee, and the Plumbers Local Number 107 Educational and Training Fund, alleging that he was the victim of employment discrimination in violation of Title VII, 42 U.S.C. Secs. 2000e-2000e-5, and the Kentucky Civil Rights Act, Ky.Rev.Stat. Sec. 344.040.  Following a bench trial, the district court concluded that Leach was not the victim of employment discrimination and granted judgment in favor of the defendants.  Leach has filed a timely appeal.


4
Upon review, we conclude that we are unable to review Leach's claims that the district court's judgment was against the weight of the evidence, as well as his challenges to the district court's evidentiary rulings.  Leach has not provided this court with a copy of the trial transcript nor has he provided the court with a statement of the evidence as he is required to do pursuant to Fed.R.App.P. 10(c) in lieu of the trial transcript.  See Hawley v. City of Cleveland, 24 F.3d 814, 821 (6th Cir.1994).  Consequently, we cannot review his claims.  Id. at 821-22.


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation